           Case 6:20-cv-00190-MC      Document 13     Filed 03/19/20    Page 1 of 8




Stephen F. English, OSB No. 730843
SEnglish@perkinscoie.com
Cody M. Weston, OSB No. 984290
CWeston@perkinscoie.com
Nathan R. Morales, OSB No. 145763
NMorales@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Attorneys for Defendant
Corporation of the President of The Church of Jesus
Christ of Latter-day Saints


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    EUGENE DIVISION



KRISTINE JOHNSON, JOHN DOE C.,                             Case No. 6:20-cv-00190-MC
JOHN DOE J., JANE DOE K., and
JOHN DOE S.,                                   DEFENDANT’S REPLY IN SUPPORT
                                               OF MOTION TO DISMISS
                     Plaintiffs,

         v.

CORPORATION OF THE
PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER-DAY
SAINTS AND SUCCESSORS, a Utah
corporation,

                     Defendant.




                                                                     Perkins Coie LLP
1-   DEFENDANT’S REPLY IN SUPPORT OF MOTION                    1120 N.W. Couch Street, 10th Floor
     TO DISMISS                                                    Portland, OR 97209-4128
147561530. 3                                                         Phone: 503.727.2000
                                                                      Fax: 503.727.2222
           Case 6:20-cv-00190-MC           Document 13     Filed 03/19/20      Page 2 of 8




                                     I.         INTRODUCTION
         Defendant Corporation of the President of The Church of Jesus Christ of Latter-day

Saints (the “Church”) has moved to dismiss all of Plaintiffs’ claims on multiple, separate, and

independent grounds. The Church has explained why Plaintiffs’ claims are barred by Oregon’s

child-abuse reporting statute, the First Amendment to the United States Constitution, and the

lack of any duty owing to Plaintiffs. Rather than squarely addressing these legal grounds for

dismissal, Plaintiffs have engaged in an act of “hand waving” by shifting their legal theories and

the facts to morph this case into something much different than alleged in their Complaint. As

detailed below, Plaintiffs’ attempts fail and this Court should dismiss Plaintiffs’ claims with

prejudice.

                                          II.    ARGUMENT

A.       Plaintiffs’ claims are barred because the Complaint makes clear that the Church
         had a subjective good-faith belief that abuse occurred, as required under Oregon’s
         child-abuse reporting statute.
         The Church has explained that Oregon’s child-abuse reporting statute protects it from

liability. Specifically, because the Complaint makes clear that the Church had a subjective good-

faith belief that child-abuse occurred, Or. Rev. Stat. § 419B.025 (the “Reporting Statute”)

provides immunity for reporting that abuse. In their response, Plaintiffs argue that the Court
should deny the Church’s motion under Franson v. Radich, 735 P.2d 632 (Or. App. 1987),

“because the Church’s ‘good faith’ does not ‘appear on the face of the complaint.’” Response at

Pg. 5 (quoting Franson, 735 P.2d at 636). Plaintiffs’ novel interpretation of Franson, however,

is misplaced.

         In Franson, one of the plaintiffs gave birth to a baby with a severe birth defect. 735 P.2d
at 633. On the advice of their doctors, the plaintiffs ultimately decided that extraordinary

measures should not be taken to preserve the child’s life. Id. Two days after the birth of the

child, the defendants, two third-party right-to-life proponents, notified the State of Oregon

Children’s Services Division that the child was in the hospital and suffering neglect. Id. Later,

                                                                            Perkins Coie LLP
2-   DEFENDANT’S REPLY IN SUPPORT OF MOTION                           1120 N.W. Couch Street, 10th Floor
     TO DISMISS                                                           Portland, OR 97209-4128
147561530. 3                                                                Phone: 503.727.2000
                                                                             Fax: 503.727.2222
           Case 6:20-cv-00190-MC          Document 13       Filed 03/19/20      Page 3 of 8




the plaintiffs sued the defendants for custodial interference, alleging that the defendants knew or

should have known that, concerning their child, the plaintiffs had acted on the advice of their

doctors and other qualified professionals. Id. at 635. In response, the defendants moved to

dismiss, asserting the Reporting Statute as a defense. Id. On appeal, the Oregon Court of

Appeals reversed the trial court’s dismissal of the plaintiffs’ claim. Id. at 636. In so doing, the

Court of Appeals held that the Reporting Statute did not apply because the complaint did not

contain facts establishing that the defendants had a good-faith basis for believing that child abuse

had occurred. Id.

         Before reaching that conclusion, however, the court surveyed the history of the Reporting

Statute. The court noted that the statute “was enacted to meet the qualifications for federal

funding of state child abuse and neglect programs.” Id. The federal regulation concerning those

qualifications required states to enact a statute providing immunity to “all persons reporting . . .

instances of known or reasonably suspected child abuse and neglect.” Id. (emphasis added).

That regulation makes clear that it is the existence of child abuse and neglect that must be known

or reasonably suspected in order for the state immunity statutes to apply. Accordingly, as

applied to the Reporting Statute, immunity exists when a party has “good faith” and “reasonable

grounds” to believe in the existence of an instance of child abuse. Unlike here, in Franson that

did not exist on the face of the complaint. In that case, the complaint alleged that the defendants

knew or should have known, prior to reporting the alleged neglect, that the plaintiffs had based

the decisions about their baby on the advice of doctors. Id. at 635. That fact, alone, would have

undercut the defendants’ assertion that they had a good-faith belief that child abuse actually was

occurring.

         In contrast, here, the fact that the Church had a good-faith basis to believe that an

instance of child abuse occurred exists on the face of Plaintiffs’ complaint. Specifically, the

Complaint alleges that Brian Saari was a counselor in the Church’s Stayton Ward, and that all


                                                                             Perkins Coie LLP
3-   DEFENDANT’S REPLY IN SUPPORT OF MOTION                            1120 N.W. Couch Street, 10th Floor
     TO DISMISS                                                            Portland, OR 97209-4128
147561530. 3                                                                 Phone: 503.727.2000
                                                                              Fax: 503.727.2222
           Case 6:20-cv-00190-MC        Document 13       Filed 03/19/20      Page 4 of 8




acts attributed to Saari were authorized by the Church. Complaint at ¶¶ 8-9, 15. The Complaint

further alleges that, after learning that Mr. Johnson “had engaged in inappropriate conduct with

his daughter,” the Johnsons went to confession. Id. at ¶ 16. During that confession, the

Complaint alleges, “Mr. Johnson . . . confessed, inter alia, to engaging in improper sexual contact

with his minor daughter.” Id. at ¶ 18. The Complaint alleges that Saari and other Church

officials participated in that confession. Id. And then, immediately following the confession,

Saari allegedly “reported the contents of Mr. Johnson’s confessions to state authorities.” Id. at ¶

20. That reporting, unlike in Franson, was based entirely on information that came directly from

Mr. Johnson: He admitted to the Church that he had engaged in improper sexual conduct with a

child. Under the facts alleged by Plaintiffs, the Church indisputably had a good-faith belief that

child abuse had occurred, as required under the Reporting Statute. And because that belief exists

on the face of the Complaint, this Court should grant the Church’s motion.

B.       Because Plaintiffs allege the breach of a duty that exists pursuant only to Church
         doctrine, their claims are barred by the First Amendment.
         The Church has also explained that the First Amendment bars Plaintiffs’ claims because,

as pleaded in the Complaint, this case would require the Court to interpret and determine the

appropriate application of Church doctrine. In an attempt to avoid the constitutional barrier that

their Complaint has created, Plaintiffs argue that the First Amendment does not apply because

the Church “lured” Mr. Johnson into confessing and then reported him to the police, which does

not require an adjudication of Church doctrine. Response at Pg. 5. Plaintiffs, however, are

wrong.

         Paragraphs 16 through 20 of the Complaint, which Plaintiffs cite in support of their new

“luring” theory, establish that the Church did nothing independent of its doctrine to allegedly

“lure” the Johnsons into confession. In Paragraph 16, Plaintiffs allege that, after Mrs. Johnson

learned that her husband had inappropriately touched their daughter, the Johnsons “followed the

rules and scriptures of the Church,” which allegedly required confession. Complaint at ¶ 16

                                                                           Perkins Coie LLP
4-   DEFENDANT’S REPLY IN SUPPORT OF MOTION                          1120 N.W. Couch Street, 10th Floor
     TO DISMISS                                                          Portland, OR 97209-4128
147561530. 3                                                               Phone: 503.727.2000
                                                                            Fax: 503.727.2222
           Case 6:20-cv-00190-MC          Document 13       Filed 03/19/20       Page 5 of 8




(emphasis added). Paragraph 17 alleges that the Church represented to Mr. and Mrs. Johnson

that “Church doctrine required all clergy and members of the Church Court to maintain strict

confidence of such confessions.” Id. at ¶ 17 (emphasis added). In Paragraph 18, the Complaint

alleges that “[p]ursuant to scripture and representations given to him,” Mr. Johnson participated

in confession. Id. at ¶ 18 (emphasis added). Then, in Paragraph 19, the Complaint alleges that

the Church failed to advise Mr. Johnson that “if he followed Church scripture and guidance and

confessed his sins, that they would report him to state authorities.” Id. at ¶ 19 (emphasis added).

Finally, Paragraph 20 of the Complaint alleges that the Church, “in violation of the Church

doctrines and representations set forth above, reported the contents of Mr. Johnson’s confessions

to state authorities.” Id. at ¶ 20 (emphasis added). Thus, the paragraphs that Plaintiffs rely on in

their response establish that Church doctrine is inextricably intertwined with the factual and legal

theories of this case. Indeed, it is alleged violations of Church doctrine or practice that constitute

the lack of good faith that Plaintiffs attempt to set forth in their response.

         Various other allegations in the Complaint confirm that point. For example, the

Complaint alleges that “Church scripture mandates confession,” and “Church written doctrine

and historical practices direct local clergy and stake presidents to keep confession like

communications confidential.” Complaint at ¶¶ 12-14 (emphases added). And Plaintiffs’ legal

claims themselves each rely on a violation or specific application of Church doctrine. See id. at

¶¶ 23, 26, 29 (basing their claims on violations of Church doctrine or failure to properly train as

to Church doctrine). Those facts make clear that, in order to impose liability on the Church

under the Complaint, Plaintiffs first would have to prove some violation of Church doctrines,

which necessarily requires the Court to interpret and apply those doctrines. But, as detailed in

the case law set forth in the Church’s opening brief, the First Amendment prohibits such

religious inquiries by the courts, and, therefore, this Court should dismiss Plaintiffs’ claims.




                                                                              Perkins Coie LLP
5-   DEFENDANT’S REPLY IN SUPPORT OF MOTION                             1120 N.W. Couch Street, 10th Floor
     TO DISMISS                                                             Portland, OR 97209-4128
147561530. 3                                                                  Phone: 503.727.2000
                                                                               Fax: 503.727.2222
             Case 6:20-cv-00190-MC        Document 13       Filed 03/19/20      Page 6 of 8




C.       Plaintiffs’ loss-of-consortium claims are barred because the Complaint fails to allege
         facts establishing that the Church, as opposed to Mr. Johnson, caused Plaintiffs any
         harm.
         In an attempt to salvage their already failing claims, Plaintiffs next argue that, because

they seek damages for loss of consortium, that somehow negates the fact that they are attempting

to obtain a remedy for harm done to them by Mr. Johnson, not the Church. Regardless of how

they frame the issue, however, Plaintiffs simply cannot succeed on the merits of their claims.

That is primarily because, as the Complaint establishes, it is Mr. Johnson’s decision to

inappropriately touch his daughter that caused him to go to prison, not the Church’s reporting of

his confession. Stated differently, Plaintiffs cannot prove causation in this case. Under Oregon

law, causation means “cause in fact,” which “‘generally requires evidence of a reasonable

probability that, but for the defendant’s negligence, the plaintiff would not have been harmed.’”

Cain v. Bovis Lend Lease, Inc., 817 F. Supp. 2d. 1251, 1279 (D. Or. 2011) (quoting Joshi v.

Providence Health Sys. of Oregon Corp., 108 P.3d 1195, 1197 (Or. App. 2005), aff’d, 149 P.3d

1164 (Or. 2006)). 1 Accordingly, here, to overcome the Church’s motion, Plaintiffs needed to
plead facts establishing a reasonable probability, that, but for the fact that the Church reported

Mr. Johnson, he would not have gone to prison for inappropriately touching his daughter. But

Plaintiffs have failed to do so.

         Relying on the facts in the Complaint, the inference that Mr. Johnson would not have

gone to prison but for the Church’s reporting of his behavior is too speculative. The Ninth




         1
                Oregon recognizes two circumstances where the “cause in fact” or “but for” test
for causation does not apply, none of which exists here: when (1) “the acts of multiple
tortfeasors combine to cause an indivisible injury” to the plaintiffs, and (2) “two causes concur to
bring about a harmful result, and either one of them, operating alone, probably would have
brought about the harm.” Joshi, 108 P.3d at 1198. The first does not apply because Plaintiffs
have not alleged that both Mr. Johnson and the Church acted tortiously to cause Plaintiffs an
indivisible injury. And the second does not apply because, here, the Church’s acts alone, without
Mr. Johnson’s inappropriate conduct towards his daughter (who is not a plaintiff in this case),
would not have caused Plaintiffs the harm that they allege.

                                                                             Perkins Coie LLP
6-   DEFENDANT’S REPLY IN SUPPORT OF MOTION                            1120 N.W. Couch Street, 10th Floor
     TO DISMISS                                                            Portland, OR 97209-4128
147561530. 3                                                                 Phone: 503.727.2000
                                                                              Fax: 503.727.2222
           Case 6:20-cv-00190-MC        Document 13       Filed 03/19/20     Page 7 of 8




Circuit has adopted the following framework for determining what constitutes a rational

inference:

                “An inference is a process in which one proposition (a conclusion)
                is arrived at and affirmed on the basis of one or more other
                propositions, which were accepted as the starting point of the
                process. . . . It is a process where the thinker passes from one
                proposition to another that is connected with the former in some
                way. But for the passage to be valid, it must be made according to
                the laws of logic that permit a reasonable movement from one
                proposition to another. . . . The passage cannot be mere
                speculation, intuition or guessing.”
Popell v. City of San Diego, 149 F.3d 951, 954 (9th Cir. 1998). Under that framework, “‘[t]he

essential requirement is that mere speculation be not allowed to do duty for probative facts after

making due allowance for all reasonably possible inferences favoring the party whose case is

attacked.’” Id. (quoting Tose v. First Pa. Bank, N.A., 648 F.2d 879, 895 (3d Cir. 1981), cert.

denied, 454 U.S. 893).

         Here, the conclusion that Mr. Johnson would not have gone to prison but for the Church

reporting him is not a rational inference, because that conclusion would require a factfinder to

make too many intermediate inferences and assumptions, none of which logically follows from

the facts in the Complaint. Specifically, a factfinder would have to infer that (1) Mr. Johnson did

not tell anyone other than the Church (and his wife) about his past inappropriate touching of his

daughter, (2) Mr. Johnson would not have continued inappropriately touching his daughter (or

any other minor) in a manner that would result in his arrest and conviction, (3) Mr. Johnson’s

daughter did not and would not have told anyone about her father inappropriately touching her,

and (4) anyone else that found out about Mr. Johnson’s inappropriate touching would not have

reported that to the authorities. On the facts alleged in the Complaint, however, those

intermediate inferences represent speculation and guesswork. Plaintiffs did not (and cannot)

allege such facts in the Complaint, and the Court cannot supply them by speculating that such

facts may exist. Therefore, the Court should grant the Church’s motion.


                                                                          Perkins Coie LLP
7-   DEFENDANT’S REPLY IN SUPPORT OF MOTION                         1120 N.W. Couch Street, 10th Floor
     TO DISMISS                                                         Portland, OR 97209-4128
147561530. 3                                                              Phone: 503.727.2000
                                                                           Fax: 503.727.2222
           Case 6:20-cv-00190-MC         Document 13       Filed 03/19/20     Page 8 of 8




D.       Plaintiffs’ failed to respond to the Church’s argument that only Mr. Johnson may
         sue for the breach of any alleged duty that the Church owed him.
         In addition to the arguments above, the Church also specifically argued that Plaintiffs’

claims are “‘not actionable in the absence of a duty of confidentiality or non-disclosure owed to

the person who seeks to make the claim.’” Motion at Pg. 6 (quoting Doe v. Portland Health

Centers, Inc., 782 P.2d 446, 448 (Or. App. 1989), rev. dismissed, 799 P.2d 150 (Or. 1990)). That

means that the Court must dismiss Plaintiffs’ complaint because they have not alleged that the

Church breached any duty to Plaintiffs, as opposed to Mr. Johnson. In their response, Plaintiffs

did not address that argument. For that additional reason, the Court should grant the Church’s

motion.

                                      III.    CONCLUSION
         For the foregoing reasons, the Church respectfully requests that the Court grant its motion

and dismiss Plaintiffs’ claims with prejudice.

DATED: March 19, 2020                               PERKINS COIE LLP


                                                    By: /s/ Nathan R. Morales
                                                        Stephen F. English, OSB No. 730843
                                                        SEnglish@perkinscoie.com
                                                        Cody M. Weston, OSB No. 984290
                                                        CWeston@perkinscoie.com
                                                        Nathan R. Morales, OSB No. 145763
                                                        NMorales@perkinscoie.com
                                                        1120 N.W. Couch Street, 10th Floor
                                                        Portland, OR 97209-4128
                                                        Telephone: 503.727.2000
                                                        Facsimile: 503.727.2222

                                                    Attorneys for Defendant
                                                    Corporation of the President of The Church of
                                                    Jesus Christ of Latter-day Saints




                                                                           Perkins Coie LLP
8-   DEFENDANT’S REPLY IN SUPPORT OF MOTION                          1120 N.W. Couch Street, 10th Floor
     TO DISMISS                                                          Portland, OR 97209-4128
147561530. 3                                                               Phone: 503.727.2000
                                                                            Fax: 503.727.2222
